Exhibit 99.1 Independence Realty Trust Announces Second Quarter 2017 Financial Results Executed five capital recycling transactions, selling three communities held for sale and acquiring two high-quality communities in attractive submarkets 5.6% increase year-over-year in same-store net operating income for the second quarter 2017 Completed the shared services period with RAIT Financial Trust to become fully internalized Transferred listing to the New York Stock Exchange effective July 31 PHILADELPHIA – (BUSINESS WIRE) – August 1, 2017 — Independence Realty Trust, Inc. (“IRT”) (NYSE: IRT), a multi-family apartment REIT, today announced its second quarter 2017 financial results. Results for the Quarter • Net income available to common shareholders was $18.7 million for the quarter ended June 30, 2017 as compared to $29.0 million for the quarter ended June 30, 2016. • Core Funds from Operations (“CFFO”) per share of $0.19 for the quarter ended June 30, 2017 as compared to $0.22 for the quarter ended June 30, 2016. • Adjusted EBITDA of $19.5 million for the quarter ended June 30, 2017 as compared to $18.7 million for the quarter ended June 30, 2016. Same-Store Property Operating Results Second Quarter 2017 Compared to Second Quarter 2016(1) Rental income 3.9% increase Total revenues 4.3% increase Property level operating expenses 2.2% increase Net operating income (“NOI”) 5.6% increase Portfolio average occupancy 60 bps increase to 95.0% Portfolio average rental rate 3.3% increase to $1,013 NOI Margin 80 bps increase to 60.6% Same store portfolio for the three months ended June 30, 2017 and 2016 includes 42 properties which represents 11,676 units. Property Acquisitions • On June 30, 2017, IRT acquired a 328-unit apartment community located in Durham, NC for a purchase price of $42.95 million, primarily using available cash and its line of credit to fund the acquisition. The apartment community was constructed in 2002.The community is located in the South Durham submarket; one of the fastest growing submarkets by rent growth in the Raleigh-Durham area, and contains one, two, and three-bedroom units with an average unit size of 1,208 square feet. • On May 24, 2017, IRT acquired a 160-unit apartment community in Lexington, KY for $14.2 million using available cash and its line of credit to fund the acquisition.The apartment community was constructed in 2001. The community is located in Georgetown, part of the Lexington, KY submarket known as Scott County, and contains one, two and three-bedroom units with an average unit size of 1,206 square feet. Dispositions • In the quarter ended June 30, 2017, we sold three class C communities: a 320-unit community in Austin, TX on May 5, a 200-unit community in Newport News, Virginia on June 1, and a 354-unit community in Indianapolis, Indiana on June 9, for a combined sale price of $59.6 million. IRT recognized a gain of approximately $16.1 million associated with the sales in the quarter ending June 30, 2017. All of the communities were previously classified as held for sale. “In the second quarter of 2017, we executed on the goals we outlined from the beginning of our transformative management internalization,” said Scott Schaeffer, IRT’s Chairman and CEO. “Through our five capital recycling transactions, we strengthened our portfolio by maintaining our simple portfolio investment strategy targeting middle-market communities in economically attractive sub-markets. This approach continues to demonstrate value, with 5.6% year-over-year same-store NOI growth for the second quarter and 5.4% for the first half of the year. Looking forward, we will continue to seek out accretive opportunities that align with our portfolio composition while maximizing value for our shareholders.” Capital Expenditures For the three months ended June 30, 2017, recurring capital expenditures for the total portfolio was $1.9 million, or $142 per unit. New Line of Credit Refinancing As previously announced, on May 1, 2017, IRT closed on a new $300.0 million unsecured credit facility refinancing the previous secured credit facility. The new facility is comprised of a $50.0 million term loan and a revolving commitment of up to $250.0 million. The maturity date on the new term loan is May 1, 2022 and the maturity date on borrowings outstanding under the revolving commitment is May 1, 2021, extending the September 17, 2018 maturity of the previous secured credit facility. Borrowings under the revolving commitment can be extended through two, six-month extension options. The new unsecured credit facility also provides for an accordion feature allowing for an additional $200 million of capacity resulting in a maximum borrowing capacity of $500 million, a portion of which may be drawn as an incremental term loan with a maturity date of five years from the date of such draw. The exercise of the accordion is subject to customary terms and conditions. Based on our leverage levels as of closing, IRT’s annual interest cost would be LIBOR plus 145 basis points under the term loan and LIBOR plus 150 basis points for borrowings outstanding under the revolving commitments, an annual savings of approximately 35 to 40 basis points from IRT’s previous secured credit facility. The new facility is unsecured and improves IRT’s flexibility to effectively manage its assets by creating a pool of unencumbered assets. 2017 EPS and CFFO Guidance IRT is amending its 2017 full year EPS and CFFO guidance. EPS per diluted share is projected to be in a range of $0.54 to $0.57, compared to $0.40 to $0.44 previously, and CFFO per diluted share is projected to be in the range of $0.73 to $0.76, compared to $0.72 to $0.76 previously. A reconciliation of IRT's projected net income (loss) allocable to common shares to its projected CFFO per share, a non-GAAP financial measure, is included below. Also included below are the primary assumptions underlying this estimate. See Schedule II to this release for further information regarding how IRT calculates CFFO and Schedule V to this release for management’s definition and rationale for the usefulness of CFFO. 2017 Full Year EPS and CFFO Guidance (1) Low High Net income (loss) available to common shares Earnings per share 2017 EPS and CFFO Guidance Net income (loss) available to common shares Adjustments: Depreciation and amortization Gains on asset sales Share base compensation Amortization of deferred financing fees CORE FFO per diluted share allocated to common shareholders This guidance, including the underlying assumptions, constitutes forward-looking information. Actual full 2017 EPS and CFFO could vary significantly from the projections presented. See “Forward-Looking Statements” below. Our estimate is based on the following key operating assumptions for IRT’s 2017 performance: Same Store Communities Revised 2017 Outlook Previous 2017 Outlook Number of properties/units 42 properties /11,676 units 42 properties/11,676 units Property revenue growth 4.0% to 4.5% 3.5% to 4.5% Controllable property operating expense growth 1.6% to 2.0% 1.5% to 2.5% Real estate tax and insurance expense increase 4.5% to 5.5% 6.5% to 7.5% Property NOI growth 4.5% to 5.5% 3.5% to 4.5% Corporate Expenses General and administrative expenses (excluding stock based compensation) $7.3 to $7.7 million $7.0 to $8.0 million Transaction/Investment Volume Acquisition volume $87 million $75 to $100 million Disposition volume $87 million $75 to $100 million Capital Expenditures Recurring $6.5 to $6.8 million $6.0 to $7.0 million Value Add $5.5 to $6.0 million $5.0 to $6.0 million Selected Financial Information See Schedule I to this Release for selected financial information for IRT. Completed Internalization On June 20, 2017, IRT ended its use of shared services previously provided by RAIT Financial Trust (“RAIT”) and has fully completed its previously disclosed management internalization. As announced on December 20, 2016, IRT entered into a shared service agreement in which RAIT provided IRT certain transitional services such as information technology, human resources, insurance, investor relations, legal, tax and accounting for a transition period after the closing. Non-GAAP Financial Measures and Definitions IRT discloses the following non-GAAP financial measures in this release: FFO, CFFO, Adjusted EBITDA and NOI.A reconciliation of IRT’s reported net income (loss)to its FFO and CFFO is included as ScheduleII to this release.A reconciliation of IRT’s same store NOI to its reported net income (loss)is included as ScheduleIII to this release. A reconciliation of IRT’s Adjusted EBITDA, to net income (loss) is included as ScheduleIV to this release.See Schedule V to this release for management’s respective definitions and rationales for the usefulness of each of these non-GAAP financial measures and other definitions used in this release. Distributions On July 14, 2017, IRT’s Board of Directors declared monthly cash dividends for the third quarter of 2017 on IRT’s shares of common stock in the amount of $0.06 per share per month. The monthly dividends total $0.18 per share for the third quarter.The month for which each dividend was declared is set forth below, with the relevant amount per share, record date and payment date set forth opposite the month: Month Amount Record Date Payment Date July 2017 $0.06 07/31/2017 08/15/2017 August 2017 $0.06 08/31/2017 09/15/2017 September 2017 $0.06 09/29/2017 10/13/2017 Conference Call All interested parties can listen to the live conference call webcast at 9:30 AM ET on Tuesday, August 1, 2017 from the investor relations section of the IRT website at www.irtliving.com or by dialing 1.844.775.2542, access code 57009266.For those who are not available to listen to the live call, the replay will be available shortly following the live call from the investor relations section of IRT’s website and telephonically until Tuesday, August 8, 2017, by dialing 1.855.859.2056, access code 57009266. Supplemental Information IRT produces supplemental information that includes details regarding the performance of the portfolio, financial information, non-GAAP financial measures, same-store information and other useful information for investors.The supplemental information is available via the Company's website, www.irtliving.com, through the "Investor Relations" section. About Independence Realty Trust, Inc.
